Citation Nr: 1104449	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  10-26 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 
1955, and from December 1955 to May 1960.  He had additional 
service with the Army Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in which the RO denied service connection for COPD.

In May 2010, the Veteran testified before a Decision Review 
Officer (DRO) at the RO, and, in December 2010, he testified 
before the undersigned Veterans Law Judge (VLJ) in a video 
conference hearing.  Transcripts of both hearings are of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  COPD was not present in service, and was first noted over 35 
years after separation from service; it is not shown to be the 
result of exposure to asbestos in service.




CONCLUSION OF LAW

COPD was not incurred in or aggravated by military service, 
including as a result of claimed exposure to asbestos.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the veteran by correspondence dated in 
June 2008.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that pertains 
to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4). With respect to the third factor above, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service. The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding VA's duty to assist, the Veteran's available service 
treatment records (STRs) have been obtained.  In December 2010, 
the Veteran provided testimony at a videoconference hearing 
before the undersigned Veterans' Law Judge, and a transcript is 
of record.  All evidence constructively of record, including VA 
and private medical records have been secured.  The appellant has 
not identified any pertinent evidence that is outstanding.  
Evidentiary development in this matter is complete to the extent 
possible.  The Veteran has not identified any other pertinent 
evidence that remains outstanding.  VA's duty to assist is met.  

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is focused 
upon (1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly reaffirmed 
by the Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).


Factual Background and Analysis

The Veteran was diagnosed with COPD in the late 1990s.  He 
asserts that his current COPD is due to asbestos exposure during 
his military service.  Specifically, he contends that he was 
exposed to asbestos when he worked in the mess halls at Quonset 
Point, Fort Devens, Fort Edwards, and Fort Drum.  During May and 
December 2010 hearings, he testified that the mess halls had 
pipes with asbestos falling off.

Aside from a May 1960 separation examination report and DD Form 
214s, the Veteran's service treatment records and military 
personnel records are unavailable.  A review of the claims file 
reflects that the RO made reasonable attempts to obtain these 
records, but that it was ultimately determined that further 
attempts would be futile.  In light of the absence of the 
Veteran's complete service records, there is a heightened 
obligation to assist the claimant in the development of his case.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  The Board's 
analysis of the Veteran's service connection claim has been 
undertaken with this duty in mind.

The May 1960 separation physical examination report is silent for 
lung complaints, and the clinical evaluation was normal.  

Private medical records include October 1997 and May 1998 X-ray 
films that were read to show evidence of underlying COPD.  
Throughout the private medical records it was noted that the 
Veteran was a heavy smoker, and he was constantly encouraged to 
quit smoking.

A May 2007 private medical record from Portsmouth Pulmonary 
Physicians, P.A., reflects that the Veteran was evaluated for 
COPD.  At that time, he indicated that he had a 58-year history 
of smoking one pack of cigarettes per day.  He said that he had 
quit smoking 5 years previously.  He also said that he had had a 
career in the Army, but denied exposure to asbestos or toxic 
chemicals.  

In an April 2008 letter, a private physician (Dr. L.) noted that 
the Veteran had a significant smoking history as well as 
significant asbestos exposure.  The physician opined that the 
Veteran's asbestos exposure "likely contributed" to COPD.  

VA outpatient treatment records reflect the diagnosis of COPD, 
without opinions as to etiology.

In a April 2009 memorandum, the RO provided a detailed statement 
of all attempts undertaken to secure the Veteran's service 
treatment records, concluding that after exhaustive efforts any 
further actions to obtain this information would be futile.

In May 2010, the Veteran testified before a Decision Review 
Officer (DRO) at the RO, stating that he was exposed to asbestos 
in army mess hall, where the pipe insulation was deteriorating 
and falling off the pipes.

In December 2010, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) in a video conference hearing.  He 
stated that he had not smoked in 11 years, and could not recall 
that he told his private doctor that he had smoked for 58 years.  
He stated that he was in the reserves for 14 years, and on his 
weekend duty, he would sweep up the asbestos off the mess hall 
floors. 

The Board had considered the evidence of record and the Veteran's 
testimony.  However, there is no basis for the award of service 
connection for COPD.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999). In the present case, there 
is no competent medical evidence or credible lay evidence of a 
nexus between any in-service event or injury and the current COPD 
to support the claim that it was caused by service.  In this 
regard, the available separation physical examination report is 
silent for lung complaints, and the clinical evaluation was 
normal.  Further, the only medical opinion linking COPD to 
asbestos was the April 2008 statement from Dr. L, which noted 
only that Veteran's significant asbestos exposure "likely 
contributed" to COPD.  There are problems with his brief 
opinion.  First, a review of the volumes of medical records 
obtained from Dr. L. found absolutely no reference to asbestos 
exposure in service, but numerous references to his smoking 
habit.  Second, the statement did not specifically attribute 
asbestos exposure to service, only noting that the Veteran had a 
significant asbestos exposure, without indicating whether this 
was before, during, or after service.  Third, the opinion was 
only a conclusory remark without adequate reasons or bases 
provided to support this opinion.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. Brown, 11 Vet. App. 
345, 348 (1998).  Thus, the probative value of a medical opinion 
is significantly lessened to the extent it is based on an 
inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  In this case, the Veteran 
has no expertise in the area of asbestos exposure and known 
residuals to exposure. 

Further, the Board finds the Veteran not to be a credible 
witness.  While the Veteran avers his COPD is the result of 
asbestos exposure in service, in May 2007, he specifically denied 
exposure to asbestos or toxic chemicals.  Credible testimony is 
that which is plausible or capable of being believed.  See 
Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) 
(citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 
(1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 
(1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 
(1953) ("A credible witness is one whose statements are within 
reason and believable....") . . . The credibility of a witness 
can be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character. See State v. 
Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns 
v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached 
by witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates of 
events that happened ... long ago"); Mings v. Department of 
Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by 
testimony which was inconsistent with prior written statements). 
Although credibility is often defined as determined by the 
demeanor of a witness, a document may also be credible evidence.  
Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

To conclude, the evidence does not support the claim of service 
connection for chronic obstructive pulmonary disease (COPD), to 
include as due to asbestos exposure.  The claim is denied.


ORDER

Service connection chronic for chronic obstructive pulmonary 
disease (COPD), to include as due to asbestos exposure is denied.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


